Title: To George Washington from Ezekiel Cornell, 26 July 1781
From: Cornell, Ezekiel
To: Washington, George


                  
                     Sir
                     War Office July 26. 1781
                  
                  The Board have been honoured with your Excellencys letters of the 9th 17th and 21. Instant.  We shall be always happy in promoting the Views of Congress and never more so than we can contribute to your Relief and in some measure make your life agreeable under the fatigues and dangers to which you are unavoidably exposed—The Cash you mention you will see by the enclosed Estimate No. 1. was ordered before the receipt of your letter and the Board expected was sent forward with the other Articles contained in the Estimate No. 2. but were since informed it was not—fresh Orders have been given and we will endeavour to see them executed The Remainder of the Stores contained in the Estimates are ready—together with forty eight dozen of Red Wine and will go from this place immediately—Two dozen Silver Tumblers and two dozen Spoons are making and will be sent as soon as finished.
                  A Person to act as Steward or Caterer in your family will be procured and sent to you if a proper person can be found that will undertake that Business—as much depends on such a person and a responsibility in the Procurers we dare not promise to send one immediately but can assure you nothing shall be wanting on our Parts.
                  Nothing since the Receipt of your letter hath been done respecting Procters Regiment.
                  The Commissary of Prisoners at Lancaster—hath been made acquainted with the Agreement of the Commissioners respecting Chaplains that had or might hereafter be taken prisoners with Orders for its taking effect.
                  Had General Knoxs letter of the Tenth Instant come to hand before we wrote you last.  It would have saved us the Trouble of writing and you of answering—you may depend we shall govern ourselves altogether so far as respects the Removal of Stores to the main Army by your Requests and in the mean time shall endeavour to have every thing in the most perfect readiness possible and should they be wanted we flatter ourselves they will be forwarded in a manner that will in some sort answer your Expectations.  As we are convinced you are sensible of your Embarassments for want of Money at the same time we cannot help observing that it appears to be the Wish of the Superintendant of finance to give us every assistance in his power.  We have the Honour to be with the highest Respect Your Excelly most obedt ser.
                  
                     Ezek. Cornell
                     By order
                  
                  
                     Since Col. Blaines Return the Superintendt of finance has informed the Board he will furnish the 1000 dollars.
                  
                   Enclosure
                                    
                     
                        
                           c.14 July 1781
                        
                     
                     Estimate of sundries wanting for the use of his Excellency General Washingtons Table and the price the principal part of the articles calculated for a two Months supply.
                     250. lb. Cheese1/10 1/2 £23.  8.932. Gallons Brandy7/612.150. t. double refined Sugar14. 1.3400. Powder      do9d.15.20 lb. Green Tea35/35.2. Casks Raisins 12.200 Coffee11d.9.3.4370 Hams1/18.10.12. Bottles Mustard15/9.6.    do     Ketchup15/4.10.1. Box Lemons10.1. Barrel Limes 10.12. Bottles Olives20/12.12. Bottles Oil15/9.2. doz. China Cups and Saucers9.6 double Bowles25/7.10.12. large Table Cloths£560.Diaper for 6 dozen Napkins25.12 lb. almonds4/611.2 Bbls Irish Beef 4. half Barrels Pork1 Keg of Butter supposed32.2 Tea Potts and a Milk Pot6.10.2. Quintals Cod fish6.12 Kegs pickled Oysters4.10.4 Kegs Sturgeon3.10.Cinnamon Cloves Nutmegs and Pickles7.10.48 doz. Bottled Beer36.30 Gallons Shrub33. 15.6 doz. Block tin plates (if to be got)or else Pewter16.10.6 doz. Knives and forks 4.10.2. doz. Block Tin half pint Tumblers  3.Contingent Table Expences 375.    £834.18.4
                     Eph. Blaine
                     4. Barrells Spirits
                     400 Smoaked Tongues
                     6. Barrells Biscuit
                     Bd of Admiralty
                     
                        3 Pipes of Wine
                     
                        Copy
                     
                  
                  
               